Case 1:17-cv-00053-RGA-SRF Document 133 Filed 03/05/19 Page 1 of 6 PageID #: 1118



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  JANE DOE, individually and on behalf of      :
  a class of similarly situated persons,       :       C.A. No. 1:17-cv-00053-RGA
                                               :
                 Plaintiff,                    :
                                               :
  v.                                           :
                                               :
  TRINITY LOGISTICS, INC., et al.,             :
                                               :
                 Defendants.                   :

                GENERAL OBJECTIONS AND RESERVATION OF RIGHTS
                    OF SECURITAS SECURITY SERVICES USA, INC.
                   TO PLAINTIFF’S SUBPOENA DUCES TECUM AND
                NOTICE OF DEPOSITION OF ITS CORPORATE DESIGNEE

         COMES NOW, Securitas Security Services USA, Inc. (“Securitas”), a non-party to this

  action, by and through its counsel, Marshall Dennehey Warner Coleman & Goggin, and serves its

  General Objections and Reservation of Rights to Plaintiff’s Subpoena Duces Tecum and Notice of

  Deposition of Securitas’ Corporate Designee.

         These General Objections and Reservation of Rights apply to, and form a part of, any

  forthcoming response and/or Motion related to Plaintiff’s Subpoena Duces Tecum and Notice of

  Deposition of Securitas’ Corporate Designee.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests impose an undue obligation, burden,

  and/or cost on Securitas.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests impede Securitas’ business

  operations and/or are oppressive.




                                                   1
Case 1:17-cv-00053-RGA-SRF Document 133 Filed 03/05/19 Page 2 of 6 PageID #: 1119



         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests are overly broad.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests are excessive.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests seek the disclosure of confidential,

  privileged, or other protected information, materials, and documents.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests seek the disclosure of trade secret

  or other confidential research, development, commercial information, materials, and documents.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests seek information, materials, and

  documents protected by the attorney-client privilege.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests seek information, materials, and

  documents protected by the work product doctrine.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests seek the disclosure of proprietary

  information, materials, and documents.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests demand information, materials, and

  documents not in the custody of Securitas.




                                                  2
Case 1:17-cv-00053-RGA-SRF Document 133 Filed 03/05/19 Page 3 of 6 PageID #: 1120



         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests seek information, materials, and

  documents not reasonably limited in time, scope, and/or geographic location.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests impose an obligation or burden on

  Securitas beyond that required by the law and/or the Federal Rules of Civil Procedure.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests are repetitive, duplicative, and/or

  cumulative.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests seek information, materials, and

  documents which may be derived from or ascertained from the pleadings, other filings, and/or

  discovery filed or served in this matter.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests seek information, materials, and

  documents already in possession of Plaintiff, or information that is equally available to Plaintiff.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests seek information, materials, and

  documents not within the personal knowledge of Securitas.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests are vague and/or ambiguous.




                                                   3
Case 1:17-cv-00053-RGA-SRF Document 133 Filed 03/05/19 Page 4 of 6 PageID #: 1121



         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests seek information, materials, and

  documents from sources that are not reasonably accessible because of undue burden or cost.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests seek information, materials, and

  documents made in preparation for trial.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests seek information, materials, and

  documents related to the identification of anyone consulted who will not be called to testify.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests seek information, materials, and

  documents prepared in anticipation of litigation.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests are not relevant to any claim or

  defense.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests are not proportional to the needs to

  the case.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests seek information, materials, and

  documents containing mental impressions, conclusions, opinions, and/or legal theories of counsel

  or other representatives concerning the litigation.




                                                   4
Case 1:17-cv-00053-RGA-SRF Document 133 Filed 03/05/19 Page 5 of 6 PageID #: 1122



         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that Plaintiff’s Subpoena Duces Tecum and Notice of

  Deposition of Securitas’ Corporate Designee do not afford Securitas a reasonable time to comply.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that Plaintiff’s Subpoena Duces Tecum and Notice of

  Deposition of Securitas’ Corporate Designee require compliance beyond the geographical limits

  specified in F.R.C.P. 45(c).

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests seek electronically stored

  information from sources not reasonably accessible because of undue burden or cost.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests require Securitas to violate

  applicable state and federal law, rules, and regulations.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests may require Securitas to violate

  existing contracts or other obligations, as may apply.

         Securitas objects to Plaintiff’s Subpoena Duces Tecum and Notice of Deposition of

  Securitas’ Corporate Designee on the basis that these requests are barred by the applicable statutes

  of limitation and other law.

                                   RESERVATION OF RIGHTS

         Securitas expressly reserves its right, without limitation, to assert additional objections and

  defenses and to amend, correct, supplement, clarify, and/or revise these General Objections.




                                                    5
Case 1:17-cv-00053-RGA-SRF Document 133 Filed 03/05/19 Page 6 of 6 PageID #: 1123



          Securitas expressly reserves its right to move to quash and/or modify Plaintiff’s Subpoena

  Duces Tecum and Notice of Deposition of Securitas’ Corporate Designee.

          Securitas expressly reserves its right to challenge the sufficiency of the service of Plaintiff’s

  Subpoena Duces Tecum and Notice of Deposition of Securitas’ Corporate Designee.

          Securitas expressly reserves its right to challenge Plaintiff’s Subpoena Duces Tecum and

  Notice of Deposition of Securitas’ Corporate Designee as to relevancy, materiality, privilege, and

  admissibility for any purpose in any proceeding or the trial of this or any other action.

          Securitas expressly reserves its right to further object on any grounds at any time to the use

  of any information requested, or the subject matter thereof, related to Plaintiff’s Subpoena Duces

  Tecum and Notice of Deposition of Securitas’ Corporate Designee for any purpose in any

  proceeding or the trial of this or any other action.

                                                  Respectfully submitted,

                                                  MARSHALL DENNEHEY WARNER
                                                  COLEMAN & GOGGIN

                                                   /s/ Kevin J. Connors
                                                  Kevin J. Connors, Esq. (DE Bar ID 2135)
                                                  Nemours Building
                                                  1007 N. Orange Street, Suite 600
                                                  P.O. Box 8888
                                                  Wilmington, DE 19899
                                                  T: 302-552-4302
                                                  Email: kjconnors@mdwcg.com
                                                  Attorney for Securitas Security Services USA, Inc.

  DATED:           March 5, 2019
  LEGAL/121370416.v1




                                                     6
